[ex1014guarantyvistaridge001.jpg]
EXHIBIT 10.14 The Pointe at Vista Ridge GUARANTY OF NON-RECOURSE OBLIGATIONS
This GUARANTY OF NON-RECOURSE OBLIGATIONS (this "Guaranty"), dated as of May 31,
2019, is executed by the undersigned ("Guarantor'"), to and for the benefit of
PNC BANK, NATIONAL ASSOCIATION, a national banking association ("Lender").
RECITALS: A. Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, by and between STAR IJJ Vista Ridge, LLC, a
Delaware limited liability company ("Borrower") and Lender (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Loan Agreement''), Lender is making a loan to Borrower in the original
principal amount of Thirty Million Two Hundred Sixty Five Thousand and 00/100
Dollars ($30,265,000.00) (the "Mortgage Loan"), as evidenced by that certain
Multifamily Note dated as of the date hereof, executed by Borrower and made
payable to the order of Lender in the amount of the Mortgage Loan ( as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Note"). B. The Note will be secured by, among other things, a Security
Instrument (as defined in the Loan Agreement) encumbering the real property
described in the Security Instrument (the "Property"). C. Guarantor has an
economic interest in Borrower or will otherwise obtain a material financial
benefit from the Mortgage Loan. D. As a i:ondition to making the Mortgage Loan
to Borrower, Lender requires that Guarantor execute tlus Guaranty. NOW,
THEREFORE, in order to induce Lender to make the Mortgage Loan to Borrower, and
in consideration thereof, Guarantor agrees as follows: AGREEMENTS: I. Recitals.
The recitals set fo1ih above arc incorporated herein by reference as if fully
set forth in the body of this Guaranty. 2. Defined Terms. Capitalized tem1s used
and not specifically defined herein have the meanings given to such terms in the
Loan Agreement. 3. Guaranteed Obligations. Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender the full and prompt payment
and performance when due, whether at maturity or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of: Guaranty of
Non-Recourse Obligations Form 6015 Pagel Fannie Mac 06-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge002.jpg]
(a) all amounts, obligations and liabilities owed to Lender under Article 3.
(Perso~al Liability) of the Loan Agreement (including the payment and
performance of all mdemmty obligations of Borrower described in Section 3.03
(Personal Liability for Indemnity Obligations) of the Loan Agreement and
including all of Borrower's obligations under the Environmental Indemnity
Agreement); and (b) all costs and expenses, including reasonable fees and
out-of-pocket expenses of attorneys and expert witnesses, incmTed by Lender in
enforcing its rights under this Guaranty. 4. Survival of Guaranteed Obligations.
The obligations of Guarantor under this Guaranty shall survive any Foreclosure
Event, and any recorded release or reconveyance of the Security Instrument or
any release of any other security for any of the Indebtedness. 5. Guaranty of
Payment; Community Property. Guarantor's obligations under this Guaranty
constitute a present and unconditional guaranty of payment and not merely a
guaranty of collection. If Guarantor (or any Guarantor, if more than one) is a
maiTied person, and the state of residence of Guarantor or Guarantor's spouse is
a community property jurisdiction, Guarantor ( or each such maiTied Guarantor,
if more than one) agrees that Lender may satisfy Guarantor's obligations under
this Guaranty to the extent of all Guarantor's separate property and Guarantor's
interest in any community prope1ty. 6. Obligations Unsecured; Cross-Default. The
obligations of Guarantor under this Guaranty shall not be secured by the
Security Instrument or the Loan Agreement. However, a default under this
Guaranty shall be an Event of Default under the Loan Agreement, and a default
under this Guaranty shall entitle Lender to be able to exercise all of its
rights and remedies under the Loan Agreement and the other Loan Documents. 7.
Continuing Guaranty. The obligations of Guarantor under this Guaranty shall be
unconditional irrespective of the genuineness, validity, regularity or
enforceability of any provision of this Guaranty, the Note, the Loan Agreement,
the Security Instrument or any other Loan Document. Guarantor agrees that
performance of the obligations hereunder shall be a primary obligation, shall
not be subject to any counterclaim, set-off, recoupment, abatement, deferment or
defense based upon any claim that Guarantor may have against Lender, Borrower,
any other guarantor of the obligations hereunder or any other Person, and shall
remain in full force and effect without regard to, and shall not be released,
discharged or affected in any way by any circumstance or condition (whether or
not Guarantor shall have any knowledge thereof), including: (a) any furnishing,
exchange, substitution or release of any collateral securing repayment of the
Mortgage Loan, or any failure to perfect any lien in such collateral; (b) any
failure, omission or delay on the part of Borrower, Guarantor, any other
guarantor of the obligations hereunder or Lender to conform or comply with any
term of any of the Loan Documents or failure of Lender to give notice of any
Event of Default; (c) any action or inaction by Lender under or in respect of
any of the Loan Documents, any failure, lack of diligence, omission or delay on
the part of Lender to perfect, enforce, assert or Guaranty of Non-Recourse
Obligations Form 6015 Pagc2 Fannie Mac 06-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge003.jpg]
exercise any lien, security interest, right, power or remedy conferred upon it
in any of the Loan Documents, or any other action or inaction on the part of
Lender; (d) any Bankruptcy Event, or any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, liquidation, marshaling of
assets and liabilities or similar events or proceedings with respect to
Guarantor or any other guarantor of the obligations hereunder, or any of their
respective property or creditors or any action taken by any trustee or receiver
or by any court in such proceeding; (e) any merger or consolidation of Bon-ower
into or with any entity or any sale, lease or Transfer ofany asset ofB01TOwer,
Guarantor or any other guarantor of the obligations hereunder to any other
Person; (f) any change in the ownership ofBon·ower or any change in the
relationship between Borrower, Guarantor or any other guarantor of the
obligations hereunder, or any tem1ination of such relationship; (g) any release
or discharge by operation of law of Bon·ower, Guarantor or any other guarantor
of the obligations hereunder, or any obligation or agreement contained in any of
the Loan Documents; or (h) any other occurrence, circumstance, happening or
event, whether similar or dissimilar to the foregoing, and whether seen or
unforeseen, which otherwise might constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which otherwise might
limit recourse against Borrower or Guarantor to the fullest extent permitted by
law. 8, Guarantor Waivers. Guarantor hereby waives: (a) the benefit of all
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Guaranty (and agrees that Guarantor's
obligations shall not be affected by any circumstances, whether or not refe1Ted
to in this Guaranty, which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor); (b) the benefits of any right of
discharge under any and all statutes or other laws relating lo guarantors or
sureties and any other rights of sureties and guarantors; (c) diligence in
collecting the Indebtedness, presentment, demand for payment, protest and all
notices with respect to the Loan Documents and this Guaranty which may be
required by statute, rule oflaw or otherwise to preserve Lender's rights against
Guarantor under this Guaranty, including notice of acceptance, notice of any
amendment of the Loan Documents, notice of the occurrence of any Event of
Default, notice of intent to accelerate, notice of acceleration, notice of
dishonor, notice of foreclosure, notice of protest and notice of the incmTing by
Borrower of any obligation or indebtedness; and (d) all rights to require Lender
to: (I) proceed against or exhaust any collateral held by Lender to secure the
repayment of the Indebtedness; Guaranty of Non-Recourse Obligations Form 6015
Pagc3 Fannie Mac 06-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge004.jpg]
(2) proceed against or pursue any remedy it may now or hereafter have against
Borrower or any guarantor, or, if Borrower or any guarantor is a partnership,
any general partner of Borrower or general partner of any guarantor; or (3)
demand or require collateral security from Borrower, any other guarantor or any
other Person as provided by applicable law or otherwise. 9. No Effect Upon
Obligations. At any time or from time to time and any number of times, without
notice to Guarantor and without releasing, discharging or affecting the
liability of Guarantor: (a) the time for payment of the principal of or interest
on the Indebtedness may be extended or the Indebtedness may be renewed in whole
or in paii; (b) the rate of interest on or period of amortization of the Mmigage
Loan or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified; (c) the time for Borrower's performance of or
compliance with any covenant or agreement contained in any Loan Document,
whether presently existing or hereinafter entered into, may be extended or such
performance or compliance may be waived; ( d) the maturity of the Indebtedness
may be accelerated as provided in the Loan Documents; ( e) any or all payments
due under the Loan Agreement or any other Loan Document may be reduced; (f) any
Loan Document may be modified or amended by Lender and Borrower in any respect,
including an increase in the principal amount of the Mortgage Loan; (g) any
amounts under the Loan Agreement or any other Loan Document may be released; (h)
any security for the Indebtedness may be modified, exchanged, released,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness; (i) the payment of the Indebtedness or any
security for the Indebtedness, or both, may be subordinated to the right to
payment or the security, or both, of any other present or future creditor of
Borrower; G) any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may detem1ine in its discretion; and (k)
any other tem1s of the Loan Documents may be modified as required by Lender. 10.
Joint and Several (or Solidary) Liability. If more than one Person executes this
Guaranty as Guarantor, such Persons shall be liable for the obligations
hereunder on a joint and several (solidary instead for purposes of Louisiana
law) basis. Lender, in its discretion, may: Guaranty of Non-Recourse Obligations
Form 6015 Pagc4 Fannie Mac 06-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge005.jpg]
(a) to the extent permitted by applicable law, bring suit against Guarantor, or
any one or more of the Persons constituting Guarantor, and any other guarantor,
jointly and severally (solidarity instead for purposes of Louisiana law), or
against any one or more of them; (b) compromise or settle with any one or more
of the Persons constituting Guarantor, or any other guarantor, for such
consideration as Lender may deem proper; (c) discharge or release one or more of
the Persons constituting Guarantor, or any other guarantor, from liability or
agree not to sue such Person; and (d) otherwise deal with Guarantor and any
guarantor, or any one or more of them, in any manner, and no such action shall
impair the rights of Lender to collect from Guarantor any amount guaranteed by
Guarantor under this Guaranty. Nothing contained in this Section IO shall in any
way affect or impair the rights or obligations of Guarantor with respect to any
other guarantor. 11. Subordination of Affiliated Debt. Any indebtedness of
Borrower held by Guarantor now or in the future is and shall be subordinated to
the Indebtedness and any such indebtedness of Borrower shall be collected,
enforced and received by Guarantor, as trustee for Lender, but without reducing
or affecting in any manner the liability of Guarantor under the other provisions
of this Guaranty. 12. Subrogation. Guarantor shall have no right of, and hereby
waives any claim for, subrogation or reimbursement against Borrower or any
general partner of Borrower by reason of any payment by Guarantor under this
Guaranty, whether such right or claim arises at law or in equity or under any
contract or statute, until the Indebtedness has been paid in full and there has
expired the maximum possible period thereafter during which any payment made by
Borrower to Lender with respect to the Indebtedness could be deemed a preference
under the Insolvency Laws. 13. Voidable Transfer. If any payment by B011"0wer is
held to constitute a preference under any Insolvency Laws or similar laws, or if
for any other reason Lender is required to refund any sums to Borrower, such
refund shall not constitute a release of any liability of Guarantor under this
Guaranty. It is the intention of Lender and Guarantor that Guarantor's
obligations under this Guaranty shall not be discharged except by Guarantor's
perfomiance of such obligations and then only to the extent of such performance.
If any payment by any Guarantor should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors'
rights, including provisions of the Insolvency Laws relating to a Voidable
Transfer, and if Lender is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the advice of its counsel,
then the obligations guaranteed hereunder shall automatically be revived,
reinstated and restored by the amount of such Voidable Transfer or the amount of
such Voidable Transfer that Lender is required or elects to repay or restore,
including all reasonable costs, expenses and legal fees incurred by Lender in
connection therewith, and shall exist as though such Voidable Transfer had never
been made, and any other guarantor, if any, shall remain liable for such
obligations in full. Guaranty of Non-Recourse Obligations Form 6015 Pages Fannie
Mac 06-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge006.jpg]
14. Credit Report/Credit Score. Guarantor acknowledges and agrees that Lender is
authorized, no more frequently than once in any twelve (12) month period, to
obtain a credit report (if applicable) on Guarantor, the cost of which shall be
paid for by Guarantor. Guarantor acknowledges and agrees that Lender is
authorized to obtain a Credit Score (if applicable) for Guarantor at any time at
Lender's expense. 15. Financial Reporting. Guarantor shall deliver to Lender
such Guarantor financial statements as required by Section 8.02 (Books and
Records; Financial Reporting- Covenants) of the Loan Agreement. 16. Further
Assurances. Guarantor acknowledges that Lender (including its successors and
assigns) may sell or transfer the Mortgage Loan, or any interest in the Mortgage
Loan. (a) Guarantor shall, subject to Section 16(b) below: (I) do anything
necessary to comply with the reasonable requirements of Lender or any Investor
of the Mortgage Loan or provide, or cause to be provided, to Lender or any
Investor of the Mo1igage Loan within ten (I 0) days of the request, at
Borrower's and Guarantor's cost and expense, such further documentation or
information as Lender or Investor may reasonably require, in order to enable:
(A) Lender to sell the Mortgage Loan to such Investor; (B) Lender to obtain a
refund of any commitment fee from any such Investor; or (C) any such Investor to
further sell or securitize the Mortgage Loan; (2) confirm that Guarantor is not
in default under this Guaranty or in observing any of the covenants or
agreements contained in this Guaranty ( or, if Guarantor is in default,
describing such default in reasonable detail); and (3) execute and deliver to
Lender or any Investor such other documentation, including any amendments,
corrections, deletions or additions to this Guaranty as is reasonably required
by Lender or such Investor. (b) Nothing in this Section 16 shall require
Guarantor to do any further act that has the effect of: (1) changing the
essential economic terms of the Mortgage Loan set forth in the related
commitment letter between Borrower and Lender; (2) imposing on Borrower or
Guarantor greater personal liability under the Loan Documents than that set fmih
in the related commitment letter between Borrower and Lender; or (3) materially
changing the rights and obligations of Borrower or Guarantor under the
commitment letter. Guaranty of Non-Recourse Obligations Form 6015 Page 6 Fannie
Mac 06-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge007.jpg]
17. Successors and Assigns. Lender may assign its rights under this Guaranty in
whole or in part and, upon any such assignment, all the terms and provisions of
this Guaranty shall inure to the benefit of such assignee to the extent so
assigned. Guarantor may not assign its rights, duties or obligations under this
Guaranty, in whole or in pai1, without Lender's prior written consent and any
such assignment shall be deemed void ab initio. The terms used to designate any
of the parties herein shall be deemed to include the heirs, legal
representatives, successors and assigns of such parties. 18. Final Agreement.
Guarantor acknowledges receipt of a copy of each of the Loan Documents and this
Guaranty. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. All prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Guaranty. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in that agreement. 19. Governing Law. This Guaranty shall be governed by
and construed in accordance with the substantive law of the Property
Jurisdiction without regard to the application of choice oflaw principles that
would result in the application of the laws of another jurisdiction. 20.
Property Jurisdiction. Guarantor agrees that any controversy arising under or in
relation to this Guaranty shall be litigated exclusively in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have exclusive jurisdiction over all
controversies which shall arise under or in relation to this Guaranty or any
other Loan Document with respect to the subject matter hereof. Guarantor
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
vii1ue of domicile, habitual residence or otherwise. 21. Time is of the Essence.
Guarantor agrees that, with respect to each and every obligation and covenant
contained in this Guaranty, time is of the essence. 22. No Reliance. Guarantor
acknowledges, represents and warrants that: (a) it understands the nature and
structure of the transactions contemplated by this Guaranty and the other Loan
Documents; (b) it is familiar with the provisions of all of the documents and
instruments relating to such transactions; Guaranty of Non-Recourse Obligations
Form 6015 l'agc7 Fannie Mac 06-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge008.jpg]
(c) it understands the risks inherent in such transactions, including the risk
of loss of all or any part of the Mortgaged Property or of the assets of
Guarantor; (d) it has had the opportunity to consult counsel; and (e) it has not
relied on Lender for any guidance or expertise in analyzing the financial or
other consequences of the transactions contemplated by this Guaranty or any
other Loan Document or otherwise relied on Lender in any manner in connection
with interpreting, entering into or otherwise in connection with this Guaranty,
any other Loan Document or any of the matters contemplated hereby or thereby.
23. Notices. Guarantor agrees to notify Lender of any change in Guarantor's
address within ten (I 0) Business Days after such change of address occurs. All
notices under this Guaranty shall be: (a) in writing and shall be (I) delivered,
in person; (2) mailed, postage prepaid, either by registered or certified
delivery, return receipt requested; (3) sent by overnight courier; or (4) sent
by electronic mail with originals to follow by overnight courier; (b) addressed
to the intended recipient at the notice addresses provided under the signature
block at the end of this Guaranty; and (c) deemed given on the earlier to occur
of: (I) the date when the notice is received by the addressee; or (2) if the
recipient refuses or rejects delivery, the date on which the notice is so
refused or rejected, as conclusively established by the records of the United
States Postal Service or such express courier service. 24. Construction. (a) Any
reference in this Guaranty to an "Exhibit" or "Schedule" or a "Section" or an
"Article" shall, unless otherwise explicitly provided, be construed as
refen-ing, respectively, to an exhibit or schedule attached to this Guaranty or
to a Section or Article of this Guaranty. (b) Any reference in this Guaranty to
a statute or regulation shall be construed as referring to that statute or
regulation as amended from time to time. (c) Use of the singular in this
Guaranty includes the plural and use of the plural includes the singular. (d) As
used in this Guaranty, the tenn "including" means "including, but not limited
to" or "including, without limitation," and is for example only, and not a
limitation. Guaranty of Non-Recourse Obligations Form 6015 Page 8 Fannie Mac
06-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge009.jpg]
(e) Whenever Guarantor's knowledge is implicated in this Guaranty or the phrase
"to Guarantor's knowledge" or a similar phrase is used in this Guaranty,
Guarantor's knowledge or such phrase(s) shall be interpreted to mean to the best
of Guarantor's knowledge after reasonable and diligent inquiry and
investigation. (f) Unless otherwise provided in this Guaranty, if Lender's
approval, designation, detennination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender's
sole and absolute discretion. (g) All references in this Guaranty to a separate
instrument or agreement shall include such instrument or agreement as the same
may be amended or supplemented from time to time pursuant to the applicable
provisions thereof. (h) "Lender may" shall mean at Lender's discretion, but
shall not be an obligation. 25. W AIYER OF JURY TRIAL. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF GUARANTOR AND LENDER (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUAR<\NTY OR
ANY LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS GUARANTOR AND
LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
GUARANTOR AND LENDER, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL. 26. Schedules. The schedules, if any, attached to this Guaranty
are incorporated fully into this Guaranty by this reference and each constitutes
a substantive part of this Guaranty. ATTACHED SCHEDULE. The following Schedule
is attached to this Guaranty: Schedule 1 Modifications to Guaranty IN WITNESS
WHEREOF, Guarantor has signed and delivered this Guaranty under seal (where
applicable) or has caused this Guaranty to be signed and delivered under seal
(where applicable) by its duly authorized representative. Where applicable law
so provides, Guarantor intends that this Guaranty shall be deemed to be signed
and delivered as a sealed instrument. [Remainder of Page Intentionally Blank]
Guaranty of Non-Recourse Obligations Form 6015 Pagc9 Fannie Mac 06-16 © 2016
Fannie Mac



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge010.jpg]
GUARANTOR: STEADFAST APARTMENT REIT III, INC., a Maryland corporation By~~
N_ariie-i<.e~J. Keating Title: Treasurer Address for Notices to Guarantor: c/o
Steadfast Companies 18100 Von Kmman Avenue, Suite 500 Irvine, California 92612
Attention - General Counsel: Ana Marie de! Rio Email address:
anamarie.delrio@steadfastco.com Guaranty of Non-Recourse Obligations Form 6015
Page 10 Fannie i\'lue 06-16 © 2016 Fnnnfo i\Inc



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge011.jpg]
SCHEDULE 1 TO GUARANTY OF NON-RECOURSE OBLIGATIONS State-Specific Provisions 1.
Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Guaranty to which this Schedule is attached. 2. The
additional provision(s) set forth below shall also apply and are incorporated
into the Guaranty: Section 8 of the Guaranty is hereby amended by adding the
following new language to the end thereof: (e) In addition, Guarantor waives the
benefit of any right of discharge under Chapter 43 of the Texas Civil Practice
and Remedies Code and all other rights of sureties and guarantors thereunder.
(f) Guarantor waives all rights to contest any deficiency asserted by Lender as
set forth in Texas Property Code 51.003, 51.004 and 51.005. Guaranty of
Non-Recourse Obligations Form 6015 Page Sch. 1-1 Fannie Mac 06-16 © 2016 Fannie
Mae



--------------------------------------------------------------------------------



 
[ex1014guarantyvistaridge012.jpg]
INITIAL PAGE TO SCHEDULE 1 TO GUARANTY OF NON-RECOURSE OBLIGATIONS
State-Specific Provisions Guarantor~ Guaranty of Non-Recourse Obligations Form
6015 Initial Page Fannie i\'lnc 06-16 © 2016 Fmmie i\lne



--------------------------------------------------------------------------------



 